Cochrane, J. (dissenting):
In no just or proper sense can the implement in question be considered a “ vehicle ” within the meaning of group 41 of section 2 of the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap. 41). Its primary and only purpose was to remove the loose snow from the surface of the ice preparatory to harvesting the ice. Conveying the snow to a convenient place of deposit was merely an incident of the work. Besides the claimant was not injured during this process of conveying the snow. As well might it be held that the ordinary road scraper is a vehicle within the meaning of the act. That and other devices which might be mentioned and in common use by farmers, manufacturers and others, are merely implements for the accomplishment of some special or particular kind of work and are not vehicles either in the ordinary sense of the term or as that term is used in the statute. In Matter of Wilson v. Dorflinger & Sons (218 N. Y. 84) the court, in holding that an ordinary elevator in a building was not within the statute, said: “ We think that the rule of ejusdem generis applies to group 41 and that the vehicles therein referred to are structures similar to those previously mentioned, that is to say, similar to cars, trucks or wagons operated on streets and highways,” and that the contention that such an elevator was within the scope of group 41 was “ too far-fetched to be justified by any canon of statutory interpretation.” It seems to me that there is certainly as much difficulty in including *555a snow scraper within group 41 as it read before the amendment of 1916 (Chap. 622), as there was in including an elevator within that group, and that the reasoning which excludes the elevator must necessarily exclude the snow scraper or other similar device.
Awards affirmed.